Exhibit 99.1 Investor Presentation March Safe Harbor During the course of this presentation I will be making forward-looking statements (as such term is defined in the Private Securities Litigation Reform Act of 1995) that are based on management’s current expectations, beliefs and assumptions about the industry and markets in which we and our subsidiaries operate. Because such statements include risks and uncertainties, actual results may differ materially from what is expressed and no assurance can be given that the Company will meet its 2009 earnings estimates, successfully execute its growth strategy, or declare or pay future dividends.For information on other factors that could cause actual results to differ materially from expectations, please refer to our December 31, 2008 Annual Report on Form 10-K and other reports filed with the Securities and Exchange Commission. Many of the factors that will determine our future results are beyond our ability to control or predict.Participants should not place undue reliance on forward-looking statements, which reflect our views only as of today.We undertake no obligation to revise or update any forward-looking statements, or to make any other forward-looking statements, whether as a result of new information, future events or otherwise. Important assumptions and other important factors that could cause actual results to differ materially from those set forth in the forward-looking information include a loss of a major customer, compliance with and changes to applicable laws and regulations, access to cost effective transportation services, access to insurance and other financial assurances, loss of key personnel, lawsuits, adverse economic conditions, government funding or competitive pressures, incidents that could limit or suspend specific operations, implementation of new technologies,our ability to perform under required contracts, our willingness or ability to pay dividends and our ability to integrate any potential acquisitions. American Ecology Mission Create shareholder value as nation’s preferred provider of cost-effective hazardous & low-level radioactive waste treatment and disposal services American Ecology History •50+ years industry experience Public since 1983 (previous Teledyne subsidiary) •Strategic changes in 2001–Idaho operation acquired through stock purchase–Industry veteran Steve Romano named senior executive •41% annualized operating income growth since 2001 Investment Highlights•Unique set of radioactive, hazardous & PCB waste•Significant operating leverage•Strong cash flow –Growth fueled by capital investments using cash Strong balance sheet with no debt –Quarterly dividend yielding ~4% $2.6 million share repurchase in Q4 2008 •No litigation •New President & COO with M&A background expands team *Solid Financials Market Cap: $288 million* Recent Price: $15.82*52 Wk. Range: $14.17 -$33.83g Shares
